Case: 12-1492   Document: 58    Page: 1   Filed: 12/19/2012




          NOTE: This order is nonprecedential.


   muiteb $>tate11 <!Court of ~peaI11
       for tbe jfeberaI <!Circuit

           NETWORK SIGNATURES, INC.,
                Plaintiff-Appellee,
                           v.
       STATE FARM MUTUAL AUTOMOBILE
            INSURANCE COMPANY,
               Defendant-Appellant.


                       2012-1625


   Appeal from the United States District Court for the
Central District of California in case no. 11-CV-0982,
Judge James V. Selna.

           NETWORK SIGNATURES, INC.,
                Plaintiff-Appellant,
                           v.
       STATE FARM MUTUAL AUTOMOBILE
            INSURANCE COMPANY,
               Defendant-Appellee.


                       2012-1492
Case: 12-1492      Document: 58     Page: 2   Filed: 12/19/2012




NETWORK SIGNATURES, INC. V. STATE FARM MUTUAL AUTO           2



   Appeal from the United States District Court for the
Central District of California in case no. 11-CV-0982,
Judge James V. Selna.


                        ON MOTION


                         ORDER
   State Farm Mutual Automobile Insurance Company
moves without opposition to withdraw its cross appeal no.
2012-1625,
      Upon consideration thereof,
      IT Is ORDERED THAT:

   (1) The motion to withdraw 2012-1625 is granted.
2012-1625 is dismissed. The revised official caption in
2012-1492 is reflected above.
      (2) Each side shall bear its own costs in 2012-1625.
                                     FOR THE COURT



                                      /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk
s21
Issued As A Mandate (As To 2012-1625 Only):        DEC 19 2012